 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ANDERSON,                                     No. 2:16-cv-1021 MCE AC P
12                       Petitioner,
13            v.                                         ORDER
14    WILLIAM MUNIZ, Warden, S.V.S.P.,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF No. 58. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d

19   453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A(a)(2) authorizes the appointment of

20   counsel at any stage of the case if “the interests of justice so require.” In light of the pending

21   recommendation that the petition be dismissed for failing to state a cognizable claim and because

22   it is wholly unexhausted (ECF No. 55), the court does not find that the interests of justice would

23   be served by the appointment of counsel.

24          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

25   counsel (ECF No. 58) is denied.

26   DATED: October 30, 2018

27

28
